DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-24, 26, 27, 30-34, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra et al (2009/0227861) in view of Glossop (2006/0184016).
Regarding claim 20, Ganatra et al disclose a method comprising: generating an image of a set of connected passageways of a patient anatomy (set of images collected via CT scanning [0017]); modeling the set of connected passageways of the patient anatomy as a structure of linked bounded-surface elements (a model of a bronchial tree structure generated from a volumetric data set [0017], the model includes predetermined points [0021], fig.4a); receiving position information for a point on an instrument indicating a position of the point relative to the connected passageway (tracking sensor attached to distal end of bronchoscope [0018]); generating adjusted position information for the point including comparing the received position information to the structure of linked bounded-surface elements (sensor is located at multiple reference points which correspond to known points of the model, thereby registering tracking and model coordinate systems [0020]); creating an adjusted instrument image with the adjusted position information (sphere 52, represents a location of the medical instrument); and generating a composite image including the modeling of the set of connected passageways and the adjusted instrument image (sphere 52 is superimposed on the model), but fail to explicitly disclose generating a composite image including the image of the set of connected passageways and the adjusted instrument image.
However, Glossop teaches in the same medical field of endeavor, generating a composite image (location and/or orientation of any tool equipped with position indicating elements can be superimposed on the patient image [0009]) including the image of the set of connected passageways (pre-operative patient image, including CT [0007]) and the adjusted 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the generation of a composite image including the modeling and the adjusted instrument image of Ganatra et al with the composite image including the image of a set of connected passageways and the adjusted instrument image of Glossop as it would provide computer assisted image-guided targeted navigation ([0006] of Glossop).
Regarding claim 21, Ganatra et al disclose wherein the step of generating an image of a set of connected passageways includes receiving preoperative medical images into a computer memory device (images collected via CT scanning and stored in database 521 [0002];[0017]; [0030]).
Regarding claim 22, Ganatra et al disclose wherein the step of receiving position information for the point on the instrument includes receiving position information locating the point on the instrument outside of one of the connected passageways of the patient anatomy (tracking system for collecting information defining a position of the medical instrument, claim 25).
Regarding claim 23, Ganatra et al disclose wherein the step of receiving position information for the point on the instrument includes receiving position information locating the point on the instrument in one of the connected passageways (sequentially position within the actual bronchial tree [0020]).
Regarding claim 24, Ganatra et al disclose wherein the step of generating adjusted position information for the point further includes identifying a closest linked bounded-surface 
Regarding claim 26, Ganatra et al disclose wherein the step of generating adjusted position information for the point includes determining a set of distances between the point on the instrument and centerlines of a plurality of the linked bounded-surface elements ([0017]).
Regarding claim 27, Ganatra et al disclose wherein the step of generating adjusted position information for the point includes identifying a smallest distance from the set of distances and identifying a closest bounded-surface element of the plurality of the linked bounded-surface elements associated with the smallest distance (Euclidean distance measurements of sensor and matching to points on the model M1, M2 or M3 [0020];[0022]).
Regarding claim 30, Ganatra et al disclose a medical system comprising: an elongate instrument (bronchoscope 200 [0018]; fig.2); a tracking system disposed along at least a portion of the elongate instrument (tracking sensor X on the bronchoscope 200 is a part of a tracking system 51 [0018]; fig.2); and one or more processors coupled to the tracking system (processor 522 of workstation 500 [0021]), wherein the one or more processors are configured to: generate an image of a set of connected passageways of a patient anatomy (set of images collected via CT scanning [0017]); model the set of connected passageways of the patient anatomy as a structure of linked bounded-surface elements (a model of a bronchial tree structure generated from a volumetric data set [0017], the model includes predetermined points [0021], fig.4a); receive position information for a point on an instrument indicating a position of the point relative to the connected passageway (tracking sensor attached to distal end of bronchoscope [0018]); generate adjusted position information for the point including 
However, Glossop teaches in the same medical field of endeavor, generate a composite image (location and/or orientation of any tool equipped with position indicating elements can be superimposed on the patient image [0009]) including the image of the set of connected passageways (pre-operative patient image, including CT [0007]) and the adjusted instrument image (displayed location and/or orientation which is superimposed is considered to be the adjusted instrument image [0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the generation of a composite image including the modeling and the adjusted instrument image of Ganatra et al with the composite image including the image of a set of connected passageways and the adjusted instrument image of Glossop as it would provide computer assisted image-guided targeted navigation ([0006] of Glossop).
Regarding claim 31, Ganatra et al disclose further comprising a computer memory device and wherein generating an image of a set of connected passageways includes receiving 
Regarding claim 32, Ganatra et al disclose wherein receiving position information for the point on the instrument includes receiving position information locating the point on the instrument outside of one of the connected passageways of the patient anatomy (tracking system for collecting information defining a position of the medical instrument, claim 25).
Regarding claim 33, Ganatra et al disclose wherein receiving position information for the point on the elongate instrument includes receiving position information locating the point on the elongate instrument in one of the connected passageways (sequentially position within the actual bronchial tree [0020]).
Regarding claim 34, Ganatra et al disclose wherein generating adjusted position information for the point further includes identifying a closest linked bounded-surface element in the structure of linked bounded-surface elements (sensor is located at multiple reference, or fiducial points, which correspond to known points of the model [0020]).
Regarding claim 26, Ganatra et al disclose wherein generating adjusted position information for the point includes determining a set of distances between the point on the instrument and centerlines of a plurality of the linked bounded-surface elements ([0017]).
Regarding claim 27, Ganatra et al disclose wherein generating adjusted position information for the point includes identifying a smallest distance from the set of distances and identifying a closest bounded-surface element of the plurality of the linked bounded-surface elements associated with the smallest distance (Euclidean distance measurements of sensor and matching to points on the model M1, M2 or M3 [0020];[0022]).

Claims 25, 28, 29, 35, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra et al (2009/0227861) in view of Glossop (2006/0184016) as applied to claims 20, 24, 30 and 34 above, and further in view of Soper et al (7,901,348).
Regarding claims 25, 28, 29, 35, 38 and 39, Ganatra et al as modified by Glossop disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein generating adjusted position information for the point further includes changing the position information for the point on the instrument to a location on a wall of the closest linked bounded-surface element, generating a projection between the point on the instrument and a centerline of a closest one of the linked bounded-surface elements, and an adjusted position for point on the instrument that is along the projection at a wall of the closest one of the linked bounded-surface elements.
However, Soper et al teach in the same medical field of endeavor, wherein generating adjusted position information for the point further includes changing the position information for the point on the instrument to a location on a wall of the closest linked bounded-surface element (snapping to the centerline, wherein the wall of the bounded-surface element is the line, col.19, ll.46-52), generating a projection between the point on the instrument and a centerline of a closest one of the linked bounded-surface elements (claim 47), and an adjusted position for point on the instrument that is along the projection at a wall of the closest one of the linked bounded-surface elements (claim 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of an instrument using linked bounded-surface 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793